Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 10 in the reply filed on 15 September 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner did not state that the content of the claims were interpreted in light of the description.  This is not found persuasive because applicants did not present any evidence that the previous examiner, Mr. Folgmann, did not interpret the content of the claims in light of the description. There is no requirement that a lack of unity restriction requirement must include an explicit statement that “the content of the claims were interpreted in light of the description”. It is implicitly assumed that the Examiner considered the content of the claims were interpreted in light of the description, absent any evidence to the contrary. Applicants have not shown that US 2006/0099552 does not teach the technical feature linking the two groups and thus the technical feature does make a contribution over the prior art. 
 It is noted that MPEP 803 and 806.03 do not apply to lack of unity restriction made in cases filed under 35 USC 371, as taught in MPEP 1893.03(d). The fact that the International Searching Authority searched all the claims together does not mean that the lack of unity restriction is improper or could not be made. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 September 2022.
Information Disclosure Statement
	JP 2005-187436 cited in the information disclosure statement of 29 July 2022 has been considered with respect to its English equivalent reference US 2006/0261503, which has been cited on the form PTO-892. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 5-7 define the porcelain in terms of its fracture toughness, suitable firing temperature and its coefficient of thermal expansion as it relates the thermal expansion coefficient of a sintered zirconia body. Thus the composition of porcelain of the dental product is defined in terms of its properties alone. Composition claims were held to be indefinite for being defined in terms of  properties alone. Ex parte Spacht 165 USPQ 409 (PO BdPatApp 1969); Ex parte Slob 157 USPQ 172 (PO BdPatApp 1967); Ex parte Pulvari 157 USPQ 169 (PO BdPatApp 1966). Dependent claims 2-4 and 10 do not provide any information as to the porcelain composition. 
	Claim 10 is indefinite since it is unclear how the dental product can be combinations of the claimed products since each product has a different purpose and structure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2006/0099552 in view of U.S. patent application publication 2002/0197583.
	U.S. patent application publication 2006/0099552 teaches a dental product, such as a crown or bridge (which are dental protheses) comprising a sintered zirconia body having a porcelain layer thereon (para 11 and ex 1-4). The examples and paragraph [0056] teach that the porcelain can be sintered at 900-960oC, which means it has a suitable firing temperature of 900oC or more. The reference teaches, in paragraph [0058] the zirconia of the taught sintered zirconia body is partially stabilized with yttrium which means it contains a yttrium oxide as a stabilizer. The taught porcelains have a coefficient of thermal expansion in the range of 9-10x10-6 K-. The coefficient of thermal expansion of sintered zirconia used for the base in dental products is about 10x10-6 K-. Thus the taught dental product has a ratio of the coefficient of thermal expansion of the porcelain to the coefficient of thermal expansion of sintered zirconia of 9.0 to 1, which overlaps the claimed range and a difference between coefficient of thermal expansion of sintered zirconia and the coefficient of thermal expansion of the porcelain is 0-1x10-6 K-, which overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. While U.S. patent application publication 2006/0099552 does not teach the fracture toughness of the taught porcelains, U.S. patent application publication 2002/0197583 teaches in paragraph [0024] that conventional dental porcelains have a fracture toughness of 1.2-1.8 MPa∙m0.5. One of ordinary skill in the art would expect the taught porcelains or found it obvious to adjust the compositions of the taught porcelains so that they have a fracture toughness within the conventional range. This conventional range falls within the claimed range. The references suggest the claimed dental prothesis.
Claims 1, 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application 2015/0374589.
	This reference teaches dental restorations (which are dental protheses), such as crowns, comprising a sintered zirconia base and a lithium silicate glass-ceramic layer, which can be formed by sintered a powder of the glass ceramic (para 46-47). This powder reads upon a porcelain and thus the taught sintered glass-ceramic layer reads upon the claimed porcelain layer. The taught glass-ceramic has a fracture toughness of 2 MPa∙m0.5 or more (para 38-40), which falls within the claimed range. The zirconia sintered body can be stabilized with yttrium oxide or cerium oxide (para 49). The examples of paragraphs [0100] should the glass-ceramic powder can be fired at 900oC, which falls within the claimed range. The taught dental prothesis suggests that claimed. 
Conclusion
U.S. patent application publication 2006/0261503 is cited as of interest since it teaches, in pargraph [0014], the coefficient of thermal expansion for sintered zirconia used for the base in dental products is about 10x10-6 K-. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
12/15/22